Citation Nr: 1123717	
Decision Date: 06/22/11    Archive Date: 06/28/11

DOCKET NO.  05-03 554A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disability, including a bipolar disorder.  


REPRESENTATION

Appellant represented by:	Elizabeth Jane Nunnelley, Attorney


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel





INTRODUCTION

The Veteran served on active military duty from January 1983 to September 1994.  In an RO administrative decision dated in December 1995, VA determined that the Veteran's service from January 1, 1983 to April 29, 1992 was honorable, but that the service from April 30, 1992 to September 14, 1994 was under other than honorable conditions due to sentence of a general court-martial.  The RO determined that a bar to VA monetary benefits based on that period of service existed.  See 38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.12(c)(2) (2010).  The Board will not consider the Veteran's period of service from April 30, 1992 to September 14, 1994 with respect to in-service incurrence of a psychiatric disability.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating action of the Department of Veterans Affairs Regional Office (RO) in Atlanta, Georgia.  In that decision, the RO continued and confirmed a denial of service connection for a psychiatric disability, including bipolar disorder.  In a January 2009 Board decision, the Board reopened the Veteran's claim.  The Board then remanded the claim so that Social Security Administration (SSA) records could be associated with the file.  The Board finds there has been compliance with the January 2009 remand.  

In September 2009, VA received a statement from the Veteran indicating he had no further evidence to submit.  In April 2010, the Board received more recent VA treatment records from the Veteran without a waiver for review by the RO.  The Board has reviewed the additional evidence but finds that the submitted VA records, while not duplicative, do not include evidence related to the etiology of the Veteran's psychiatric disability.  The Board concludes that there is no prejudice in proceeding with consideration of this case without affording the RO an opportunity to issue a supplemental statement of the case (SSOC); proceeding with the claim without a remand to the RO is not prejudicial to the Veteran.  




FINDING OF FACT

A preponderance of the evidence is against a finding that psychiatric disability had its clinical onset in service, that a psychosis was manifested to a compensable degree within the first post service year of that current psychiatric disability is otherwise related to his eligible active service.  


CONCLUSION OF LAW

A psychiatric disability was not incurred in or aggravated by the Veteran's eligible active service, and a psychosis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 101, 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.12, 3.303, 3.304, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and to Assist 

In December 2003, February 2004, and April 2006 letters, the agency of original jurisdiction (AOJ) satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010) and 38 C.F.R. § 3.159(b) (2010).  The AOJ notified the Veteran of information and evidence necessary to substantiate his claim for service connection.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  In the April 2006 letter, the Veteran was informed of the process by which initial disability ratings and effective dates are assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2010).  Service treatment records have been associated with the claims file.  SSA records have been associated with the file.  All identified and available medical records have been secured.  

The Veteran has not been given a VA medical examination for his service connection claim for a psychiatric disability.  A medical examination is not needed to make a decision in this case.  As explained below, there is no credible evidence that the Veteran has psychiatric disability that is related to his period of service that is eligible for service connection (January 1, 1983 to April 29, 1992).  The record does not establish that the Veteran suffered an event, injury, or disease during that period of service.  38 C.F.R. § 3.159(c)(4)(i)(B) (2010).  VA's duty to assist is not invoked where "no reasonable possibility exists that such assistance would aid in substantiating the claim."  38 U.S.C.A. § 5103A(a)(2); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board finds the duties to notify and assist have been met.  

Legal Criteria and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an injury or disease occurred in service is not enough.  There must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2010).  

Personality disorders are not diseases or injuries within the meaning of applicable legislation.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(c) (2010).  

Where the veteran served continuously for ninety (90) or more days during a period of war, and if a psychosis became manifest to a degree of 10 percent or more within one year from the date of the veteran's termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

In adjudicating this claim, the Board must assess the competence and credibility of the Veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  For competency, a layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2) (2010).  

The Board must also assess the credibility, and therefore the probative value of the evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 429 (1995); Madden v. Gober, 125 F. 3d 1477 (Fed. Cir. 1997).  In determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  Lay evidence stating that any event occurred does not have to be accepted unless documentary evidence can prove otherwise.  Rather, the probative value of lay statements is to be weighed like all other evidence.  Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See, 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  

In Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for service connection for PTSD was not limited to an adjudication of PTSD alone in light of other diagnoses of mental illness in the record.  In other words, a claim for service connection for a specific psychiatric disability should be construed broadly.  As the record is replete with various different mental illness diagnoses, the Board will adjudicate the claim for service connection for a psychiatric disability in fairness to the Veteran and in accordance with Clemons.  

As explained, in an RO administrative decision dated in December 1995, VA determined that the veteran's service from January 1, 1983 to April 29, 1992 was honorable, but that the service from April 30, 1992 to September 14, 1994 was under other than honorable conditions due to sentence of a general court-martial.  The RO determined that a bar to VA monetary benefits based on that period of service existed.  See 38 U.S.C.A. § 101(2); 38 C.F.R. § 3.12(c)(2).  The Board will only consider his period of service from January 1, 1983 to April 29, 1992 with respect to in-service incurrence of a psychiatric disability.  The issue of whether the discharge itself constitutes a bar to VA benefits is not on appeal and will not be addressed.  

In October 1994, shortly after the Veteran separated from service, he filed a claim of service connection for a "nervous condition."  In a June 1995 statement, the Veteran said he had several problems which he attributed to a nervous condition.  He admitted he had a "bad conduct discharge."  He was undergoing psychiatric treatment.  He said that his treatment began in 1993 while he was in service.  In a July 1995 statement to SSA, the Veteran stated he had a mental condition.  He described his symptoms.  He was going to see his doctor and was prescribed medication for his mental condition.  He said he was treated in the past for a "severe personality disorder."  

In December 2003, the Veteran filed a new claim.  In a February 2004 statement, the Veteran said that he was diagnosed as being bipolar on September 27, 1993.  At this time he was being treated in the Naval brig.  In February 2005, the Veteran's attorney wrote that Veteran was criminally punished in service, but should have been treated, released and put on medical disability.  

Prior to April 30, 1992, or the ineligible period of service, there were no symptoms, complaints or findings of a mental disability.  The August 1982 report of medical examination at enlistment shows the Veteran did report marijuana use prior to service.  

After April 30, 1992, there is evidence of many in-service evaluations regarding the Veteran's mental health.  The vast majority of these evaluations show the Veteran had substance abuse problems and an adjustment and personality disorder.  A March 1993 psychiatry consultation shows a description of the Veteran perpetrating a domestic violence incident with the precipitating event being his wife telling him that she wanted a divorce.  His past medical history was negative for psychiatric care or problems.  The assessment was axis I probable alcohol dependence; adjustment disorder with a mixed disturbance of emotion and conduct; and axis II personality disorder not otherwise specified.  He was unsuitable for further military service.  He was recommended to be separated for a severe personality disorder.  

A month later, in April 1993, a mental health record showed the Veteran was conversant and polite with no psychosis.  He now accepted that his wife wanted separation.  An addendum noted that the Veteran continued to exhibit a tremendous denial of responsibility for his own actions and said he was not responsible for his actions.  He didn't deny the behavior, but stated he could not accept responsibility for it.  The clinician thought he was alcohol and drug dependent with tremendous problems regarding anger and hostility.  It was noted that lithium might managed to reduce the intensity of the affective instability, but would not "cure" him.  Another record from the same month showed there was no evidence of psychosis or cognitive impairment.  The Veteran denied alcoholism as being an issue.  A few days later, he was seen for a sanity evaluation; the psychiatrist concurred with the mental health clinician's findings.  

In May, the clinician wrote that the Veteran had a "barrier of denial" regarding the behaviors that led to his confinement.  The Veteran refused to admit that he had an alcohol problem.  It was determined that he was not clinically depressed or psychotic.  The assessment was a history of polysubstance dependence; alcohol dependence; and a severe personality disorder not otherwise specified.  

A June 1993 record shows the Veteran reported his social history.  He said he received a court martial because he "broke military regulation (sic)."  He said he was being treated for controlling his anger and nervousness.  He said he had emotional problems in the past but did not receive counseling.  

A September 1993 consultation record shows the Veteran was being re-evaluated for lithium diagnoses.  He was diagnosed as having axis I bipolar disorder.  

In March 1994, a service personnel record shows a court martial conviction.  In April 1994 the Veteran was given a separation examination.  A psychiatric clinical evaluation was normal.  The Veteran did report depression or excessive worry and nervous trouble.  It was noted in the physician's summary the Veteran was taking lithium since March 1993.  This was helping or improving the depression.  The physician's summary also showed the Veteran had nervous trouble, stating that he "picks at thumbs at times."  

Private records tend to show that the Veteran reported his problems started after 1993.  In June 1995, Dr. Palmieri Ferri's record showed the Veteran had a nervous history of bipolar disorder treated with lithium.  The Veteran was described as a 34 year old without a history of systemic disease but with severe depression, anxiety, insomnia and poor impulse control.  The assessment was a major depressive episode.  

A June 1995 record from the Institute Neuro-Psycho-Dynamic showed the Veteran had not worked since last year.  He began to have psychiatric treatment by way of the Armed Forces in about 1993 and said he had three hospitalizations.  He had alcoholism and marijuana use since 1981.  He reported using cocaine since 1982.  The diagnosis was recurrent major depression and borderline personality disorder.  

In January 1998, the Veteran saw Dr. Ramos Perez.  The Veteran reported no history of use of alcohol or drugs.  He reported his past history of psychiatric treatment in the military and he claimed he was diagnosed with bipolar disorder and poor impulse control disorder.  A more recent incident with his current wife was mentioned.  His diagnosis was axis I recurrent moderate major depression; short psychotic disorder in total remission; rule out mixed bipolar disorder; and rule out intermittent explosive disorder.  He also had axis II borderline personality disorder.  

In August 1999, the Veteran was referred to the Gulf Coast Medication Clinic.  His diagnosis was bipolar disorder, with intermittent explosive disorder to be ruled out.  Twice he had become homicidal; tried to kill his ex-wife and their 3-year-old son.  Later he tried to kill his girlfriend.  He had explosive anger and generalized instability.  He had a head injury to the forehead in childhood with loss of consciousness and hospitalization.  He was now back living with his ex-wife.  

By 2003, the Veteran was being seen at VA.  An October 2003 VA psychiatry record shows the Veteran stated that he was diagnosed with bipolar disorder in 1993 at Ft. Knox.  He currently had no negative symptoms except for some anxiety.  The impression was bipolar disorder.  Another record from the same month shows the Veteran described hallucinations and episodes of highs and lows.  The assessment was schizoaffective disorder versus bipolar disorder.  

In December 2003, a VA psychiatry intake was completed.  The Veteran stated that he was preoccupied with his military history which he said included his first psychiatric break down.  He reported essentially the same events that are included in his service records.  His psychiatric treatment history included outpatient private treatment since separation.  He said he was diagnosed with bipolar disorder and did not know about any family history of a mental disability.  He reported a good childhood, although he remembered once trying to harm his sister and felt that was a beginning symptom of bipolar disorder.  He had not worked since service.  He and his first wife divorced after the incident that landed him in jail; he had since been married and divorced again to another woman.  

VA records from 2005 and 2006 show diagnoses of schizoaffective disorder.  

The Board must assess the Veteran's competency and credibility.  The Board finds that the Veteran is competent to relate his symptoms of mental illness to the degree that they are what he actually experiences.  Layno, 6 Vet. App. at 469-71; 38 C.F.R. § 3.159(a)(2).  The Veteran is not competent to state that he has a particular psychiatric disability because such disabilities do not necessarily have "unique and readily identifiable features."  Barr, 21 Vet. App. at 307.  At any rate, there is a plethora of evidence showing that the Veteran does have a psychiatric disability.  

As for credibility, the Board finds that there is a lack of internal consistency as to the Veteran's assertions regarding when his symptoms started and whether he has abused alcohol and/or drugs.  Caluza, 7 Vet. App. 498.  The Veteran denied mental health problems at enlistment (no nervous trouble, depression, etc.) and then later (in the August 1999 Gulf Coast Medication Clinic record) stated he might have had bipolar symptoms before service.  Also, he reported drug and alcohol use numerous times but then also denied it at times (see the January 1998 Dr. Ramos Perez record).  The Veteran's statements regarding his history of psychiatric problems and substance abuse are not consistent, and his statements are assigned little weight.  

As for the medical evidence in the file, the Board finds it to be competent and credible to the degree that it is not based solely on the Veteran's statements.  

The Board finds that service connection for a psychiatric disability is not warranted.  All mental health treatment and symptoms took place in 1993 during the Veteran's ineligible period of service.  Most of the diagnoses and findings post-1993 show the Veteran did not have a psychiatric disability, but a personality disorder, which is not subject to compensation.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(c).  He did not exhibit a psychosis to a compensable degree within the first post service year.  Even if the Veteran did have a psychiatric disability diagnosed during his last period of service, as explained above, he is barred from receiving VA monetary benefits based on that period of service.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.12(c)(2).  

The benefit of the doubt rule is not for application and the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for a psychiatric disability, including a bipolar disorder, is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


